TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                       NO. 03-13-00771-CV


                                     Robert Bullins, Appellant

                                                  v.

                                      Rita Denard, Appellee




      APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 22, 2013.

Robert Bullins has failed to prosecute his appeal. The Court holds that the appeal is therefore

subject to dismissal. The Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.